Title: From John Adams to John Quincy Adams, 18 January 1826
From: Adams, John
To: Adams, John Quincy


				
					my Dear Son.
					Quincy. 18th:—January 1826
				
				I have received your letter inclosing the letters from Mr Basset and Mr. Custis Congress had resolved,—but I believe not passed int a law, to erect a monument to President Washington,—but they passed resolutions requesting the then President to write a letter to Mrs. Washington, soliciting her consent to have her remains removed, to be entombed with those of her Husband in the City of Washington; I accordingly wrote a letter to that Lady inclosing an account of the resolutions of Congress, and requesting her answer, & sent it by my then private secretary William S. Shaw by express to Mount Vernon.—Mr. Shaw brought me back a beautiful letter full of affection tenderness and grief, but consenting to the proposal of Congress, & I believe were recorded in the Journals of Congress, but I will not be certain for my  memory is too weak—I am confident they were published in the Newspapers of that time. And Mrs Washingtons letter was very much admired and celebrated. This may be considered as an implyed contract in honour on the part of the United States to fulfill it. And in my opinion the honour of the Nation is still concerned in performing it—When I see Mr Shaw I will get him to write a letter to you upon the subject—I am as ever, your affectionate / Father
				
					John Adams—
				
				
			